The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/25/21 has been entered.

The amendment filed 1/25/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the recitation in each of independent claims 9, 14 and 15 as now amended that the body of the second load handling device has an inner volume divided into upper and lower sections, and the further recitation in new claims 18-20 that the upper section is fully enclosed within the body and the lower section is partially enclosed within the body. While Figs. 3b-c show a prior art load handling device having such a configuration, there is nothing in the disclosure as originally filed to indicate that the second load handling device necessarily includes these features.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the body of the second load handling device with an inner volume divided into upper and lower sections (claims 9, 14 and 15), and the upper section fully enclosed within the body and the lower section partially enclosed within the body (claims 18-20) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 9-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. As noted above in pars. 3 and 4, claims 9, 14, 15 and 18-20 are seen as containing subject matter not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9, line 4, it is not clear what is meant by “each grid spacing is an area between each perpendicular set of rails” (i.e., is the intent to define a specific distance between particular rails of the set?); 
line 13, --plurality of-- should apparently be inserted before “first”;
and line 28, --area-- should apparently be inserted after “cross-sectional”.
Claim 10, lines 4-5, it is not clear what is meant by “containers of approximately 1X2 … second grid spacings and said cavity spans at least multiple first grid spacings”. Note that claim 9 no longer recites first and second grid spacings but rather a “smallest 
 Claim 14, line 3, it is not clear what is meant by “a spacing of the … sets of rails defining … grid spacings (again, is the intent to define a specific distance between particular rails of the set?); 
and line 15, “each first and second robotic … device” should apparently be --each of the plurality of first robotic … devices and the at least one second robotic … device--.
Claim 15, line 4, it is not clear what is meant by “each … set of parallel tracks defining a dimension” (again, is the intent to define a distance between particular rails?);
and line 18, --of the plurality of grid spaces-- should apparently be inserted after “spaces”.
Claim 17, line 3, the recitation “the remainder of stacks” no longer has antecedent basis in claim 9;
and last line, “the … devices” should be --the at least one … device--.
Claim 21, lines 1-3, the recitations of “a first … device” and “at least one second … device” is not understood, as claim 14 already recites plural first … devices and at least one second … device (the examiner notes the claim may have been intended to depend from claim 15);
and penultimate line, the recitation “the load handling devices” lacks clear antecedent basis.
Claim 23, it is not clear what is meant by “either claim 22”.
Claim 24, it is not clear what is meant by “any one of claim 23”.
Claim 25, it is not clear what is meant by “either claim 21”.

Claim 27, it is not clear what is meant by “either claim 21”. It is also noted that claim 27 is an exact duplicate of claim 25.

Applicant’s arguments with respect to claims 9-27 have been considered but are moot in view of the new grounds of rejection. The examiner notes that while no prior art rejection is deemed appropriate at this time, this should not necessarily be taken as an indication that the claims contain allowable subject matter. A determination of the allowability of the claims will be rendered based on the manner in which (or if) the 112(a) and (b) rejections set forth above in pars. 6 and 8 are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/James Keenan/
Primary Examiner
Art Unit 3652

2/02/21